Citation Nr: 0010595	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer surgery.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1952 to February 
1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1994 
and January 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington. 

By Hearing Officer decision dated in March 1996, service 
connection was granted for eczema of the hands evaluated as 
10 percent disabling and residuals of a left knee injury, 
status post meniscectomy, evaluated as 10 percent disabling.  
The record does not contain a notice of disagreement as to 
the assigned ratings or effective dates, and thus, such 
matters are not in appellate status at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 1997, the veteran withdrew his request for a 
hearing before a member of the Board.  

By rating decision dated in December 1997, the RO awarded 
service connection for impotence as secondary to the service-
connected residuals of prostate cancer surgery and assigned a 
non compensable evaluation and entitlement to special monthly 
compensation based on loss of use of a creative organ 
effective November 7, 1996.  The record does not contain a 
notice of disagreement as to the ratings or the effective 
dates assigned, and thus, such matters are not in appellate 
status at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997). 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The evidence of record for the period of the appeal 
reflects that the veteran's PTSD has not been 
demonstrative of more than definite impairment of social 
and industrial adaptability.  

2. The evidence reflects that the veteran's PTSD has been 
more consistent with a mild to moderate degree of 
disablement and an overall global assessment of 
functioning score ranging from 60 to 70.  

3. The evidence of record for the period of the appeal 
reflects that the veteran's PTSD has been manifest by 
symptoms which cause occasional occupational and social 
impairment due to such symptoms as nightmares, intrusive 
thoughts, sleep difficulty, occasional impaired 
concentration, hypervigilance, depressed mood, anger, 
avoidance behaviors, isolation, and impaired family 
relationships.  

4. The evidence of record reflects that the residuals of 
prostate cancer surgery are manifest by awakening to void 
two times per night.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.129, 
4.131, 4.132, Diagnostic Code (DC) 9411 (1996); as amended 
by 61 Fed. Reg. 52,700 (Oct. 8, 1996) codified at 38 
C.F.R. § 4.130, DC 9411 (1999).  

2. The criteria for an initial evaluation in excess of 10 
percent for the residuals of prostate cancer surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), Part 4, 4.115a, DC 7512 and 4.115b, DC 
7527 (effective prior to February 17, 1994); 59 Fed. Reg. 
2523- 2529 (effective February 17, 1994), codified at 38 
C.F.R. § 4.115b, DC 7527 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.  Different 
diagnostic codes (DC) identify various disabilities.  See 38 
C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10 (1999).

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  When after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1999).


I.  Post-traumatic Stress Disorder

Essentially, the veteran contends that the symptoms of his 
service-connected PTSD warrant a higher initial evaluation.  

By an October 1994 rating decision, the RO granted service 
connection for PTSD and assigned a non-compensable disability 
rating.  The veteran perfected a timely appeal.  By Hearing 
Officer decision dated in March 1996, a 30 percent disability 
rating was assigned.  Based on the fact that the 30 percent 
disability rating is the result of the original claim filed 
in February 1994, the Board must consider all evidence of 
record at the time of the initial rating following the award 
of service connection in October 1994.  The Board must also 
consider whether staged ratings are applicable for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); Powell v. West, 13 Vet. 
App. 31 (1999).


Law and Regulations

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  See 38 C.F.R. §§ 
4.130, 4.132 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders Rating Schedule contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
that produce impairment of earning capacity.  See 38 C.F.R. § 
4.129 (1996).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders was amended and re-designated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  When the law 
controlling an issue changes after a claim has been filed or 
re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Veteran may be rated under 
either the old or the amended criteria, whichever is to his 
advantage). 

The criteria formerly provided that a 30 percent evaluation 
is warranted when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms, reliability and 
flexibility levels are so reduced to result in considerable 
industrial impairment.  Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings.  See 38 C.F.R. § 
4.132, DC 9411, Note (1) (1996). 

The revised criteria provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long term memory; 
impaired judgment; and impaired abstract thinking; 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Factual Background

The service medical records for the period from 1952 to 1977 
reflect that the veteran was evaluated as having a passive 
aggressive reaction manifested by manipulative attempts on 
many levels, including medical in August 1956.  Thereafter, 
serial reports of medical examinations reflect normal 
psychiatric evaluations.  The records reflect a combat injury 
to the left leg that required surgery and evacuation.  The DD 
Form 214 reflects that the veteran was awarded the Purple 
Heart and the Combat Infantryman Badge for service in 
Vietnam.

In September 1994, the veteran submitted a stressor 
statement.  In brief, the veteran reported "battle fatigue" 
in 1952-1953 during the Korean War.  He was assigned to the 
2nd [infantry] Platoon as a cook and issued a BAR (Browning 
automatic rifle).  His platoon was reduced to 13 survivors 
and several friends were killed and mutilated.  He witnessed 
several incidents that cause nightmares.  For example, (1) he 
came off patrol and was informed that he was dead; (2) a 
friend's face was blown away; (3) Roger "?" was hit by a 
grenade; (4) Mangeat "?" was shot in the head; (5) the 
Chinese came at "us" in an unending wave; (6) a mortar 
round landed by his leg, but did not explode; and (7) several 
attacks with artillery.  He reported [experiencing] the 
following stressors while in Vietnam for the period of 1967 
to 1968 and 1969 to 1970: (1) the Viet Cong and North 
Vietnamese Army mutilated their own people during the TET 
offensive in 1968; (2) the body bags, rocket attacks and 
destruction at LZ [  ] Evans, Donghi, the Rock Pile, Ashaw 
Valley, Quentre, and the DMZ; and (3) the loss of men in 1969 
to 1970 at Song Bay due to sappers and mortar fire dying 
calling his name.  He does not remember names.  After Korea, 
he forced himself not to [remember].  He cannot forget the 
incidents or the faces, but he does not have to remember the 
names.  He does not sleep well.  He does not get along with 
people.  He does not have friends.  He feels guilty that he 
served and has a strong hatred toward everyone, especially 
the news media, Congress, and the people of the United States 
that blamed "us" for the failure and deserted the 
Vietnamese by pulling out.  He reports that his family has 
suffered greatly over the past 40 years. 

In pertinent part, private medical records from South Hill 
Family Medicine, E. Pullen, MD, and Good Samaritan Hospital 
dated for the period of November 1988 to September 1994 
reflect that the veteran served in Korea and 2 tours of duty 
in Vietnam.  He has a long-time history of anger management 
control problems and significant depression that first came 
to the physician's attention in 1988.  At that time, he had 
symptoms consistent with possible depression.  He was 
initially treated in approximately 1991 with Prozac and had 
good response to this.  The veteran feels strongly that his 
traumatic times during his military conflicts played a major 
role in his mood and anger problems.  Subsequently, the 
Prozac was discontinued because of arrhythmias.  He is doing 
well on Zoloft.  He continues to have some depression 
symptoms but is much better and in control.  His history is 
fairly clear that since returning from Vietnam he has had 
considerable difficulty in interpersonal relationships with 
his family and significant inability to make friendships.  He 
has sleep difficulty.  The private treatment records dated in 
January 1994 reflect, inter alia, that the veteran has 
depression and a diagnosis of post-traumatic stress disorder.  
In August 1994, the treatment plan included continuing Zoloft 
for depression, which seemed to help.  

The September 1994 VA mental disorders social survey reflects 
that the claims file was reviewed.  The veteran reported 
having some discipline problems in 1956 while in Germany and 
was reduced in rank to an E-4.  He served in the infantry, 
anti-aircraft, and artillery.  He was a First Sergeant when 
sent to Vietnam.  He coordinated artillery operations and was 
an observer.  The veteran reported that the Tet Offensive was 
very destructive in February 1968.  Many men were killed.  He 
returned to Germany for a short time and then returned to 
Vietnam with the 1st Calvary.  During a time when [the 
military] was not to fire unless fired upon, he sustained 
injuries to his left leg, right wrist and arm.  He separated 
from service after 24 years of service in February 1977 and 
went to work at the United States Postal Service.  He 
advanced to supervisor there before retiring in May 1994.  He 
enjoys keeping the yard and house in good condition.  The 
veteran stated that he tries to make it from one day to the 
next.  He reported enjoying fishing, but does not have much 
of anything that he enjoyed at that time.  He is a member of 
the Disabled American Veterans and the Purple Heart Veterans 
Organization. 

The September 1994 post-traumatic stress disorder examination 
reflects that the claims file was reviewed with attention to 
recent Social Survey.  The veteran had combat experience in 
both Korea and Vietnam.  He was in Korea from December 1952 
to 1953.  He was with King Company of the 2nd Infantry 
Division.  Initially, he was a cook, but then put in the 
infantry.  He went on combat patrols with a Browning 
automatic rifle.  There was a lot of back and forth combat 
between both sides as the P'ammunjom peace talks were 
ongoing.  He took many casualties in his platoon which was 
reduced from 45 to 13.  He witnessed much maiming and 
killing.  Many of the bodies were mutilated with rocket, 
mortar, and artillery attacks.  He saw one soldier's face 
blown off.  Another was hit with a grenade and badly 
mutilated.  He himself was not wounded and did not see 
civilian casualties.  He was in Vietnam from August 1967 to 
July 1968.  He was an operations sergeant of the 1st 83rd 
Artillery.  He also worked as a forward observer.  He saw 
many atrocities committed by the Viet Cong, particularly 
during the Tet Offensive.  Essentially, the entire town of 
Buria was massacred, including those in a local hospital.  He 
saw many body bags.  During his second tour, he was a First 
Sergeant of a 105-mm Artillery Battery.  His artillery 
battery moved around a great deal in the III-Corps area.  He 
saw many killed and wounded and again many body bags.  He was 
at Song Bay when the unit came under heavy rocket and mortar 
attack and a Viet Cong ground attack.  He was wounded with 
mortar fragments in he left leg.  A close friend was killed.  
Even though wounded, he continued to try to assist others.  A 
close friend died in his arms.  He was finally hospitalized 
and medically evacuated to Japan for a slow convalescence.  
He was highly decorated including the Purple Heart, the 
Combat Infantryman Badge, and the Korean Service Medical.  

The PTSD examination reflects that he saw a psychiatrist in 
1956 due to emotionally related stomach problems.  The 
veteran reported that he was frequently depressed and angry, 
but due to the macho image while in the Army, he did not seek 
professional help.  The veteran finally went to see a family 
physician after retirement.  He started the veteran on 
antidepressants in 1988.  He noted that his depressed mood 
and anger responded quite well.  He has not had any one on 
one counseling.  Due to cardiac problems, he retired in May 
of 1994.  He worked for 17 years with the United States 
Postal Service after his military retirement.  He has been 
married for 36 years and describes a supportive wife who 
"puts up with me".  Over the years, he has had many 
problems with anger and verbal outbursts with both his wife 
and children.  These problems have largely improved with 
antidepressant medication.  He enjoys his retirement doing 
woodworking projects.  He and his wife are members of a car 
club and they take their cars to shows.  He enjoys reading.  
He has to take frequent breaks from his work projects due to 
shortness of breath.  

The mental status examination associated with the PTSD 
examination reflects that the veteran was cooperative and 
that he arrived at the interview early.  He avoided eye 
contact throughout the interview.  He related his history in 
a soft, clear voice.  His dominant mood was one of mild to 
moderate depression.  He was more agitated and despondent 
when discussing Vietnam and Korean War stressors.  He stated 
that Vietnam was much worse than Korea.  He has frequent 
intrusive thoughts, but no flashbacks.  He avoids people, 
places, and things that remind him of Vietnam.  He has 
difficulty getting close to people and sees himself as having 
a dim future.  He has nightmares at least six times a month.  
Over the years, anger has been a problem for him.  He has 
frequent verbal outbursts.  He described himself as a 
militaristically rigid person and that has caused some stress 
in his marriage, but no clear problems at work or in the 
Army.  The veteran reported occasional problems in 
concentration and hypervigilance, but no startle response.  
His long-standing depressive mood is improved with 
antidepressant medication.  He was oriented in all spheres.  
He showed no evidence of organic impairment or thought 
disorder.  In relevant part, the diagnoses reflect: Axis I - 
post-traumatic stress disorder; Axis IV - problems related to 
combat; and Axis V - current global assessment of functioning 
(GAF) of 70.  The highest GAF in the past year was 70.  The 
summary reflects that the veteran met the DSM III-R criteria 
for post-traumatic stress disorder.  His depressive moods and 
anger appeared to be primarily PTSD symptoms.  On careful 
review, there is no evidence that he had occupational 
impairment due to his anger and emotional distancing.  These 
problems were better when he was on antidepressant 
medication.  Overall, he appeared to have no occupational 
impairment and minimal social impairment due to PTSD.  He was 
strongly urged to seek counseling at the local Vets Center 
and appeared to accept this recommendation.  

The veteran reported in a statement dated in December 1994 
that he did not have a good relationship with his children; 
that he was very abusive to them; and that two of his 
children had severe anger problems.  His medications have 
made [his relationship with his children] better, but the 
scars are still there.  He had many relationship problems at 
work.  On many occasions, he exploded at work causing serious 
relationship problems.  He has no friends.  He does not trust 
people.  He cannot get close to anyone due to war memories 
and flashbacks.  He moved to the northwest because of a 
change in jobs, not because the weather was like Germany.  
Without the Zoloft, he could not handle life or any 
relationship.  He cannot sleep the night through; he wakes 
with vivid memories of what happened in Korea and Vietnam.  
He has recurring nightmares of returning to fight in Vietnam.  
The last dream was his one hundred twenty third tour.  

Testimony from the April 1995 personal hearing at the RO 
reflects that the veteran was not receiving any current 
treatment for PTSD other than pills.  He was reluctant to 
participate in therapy and talk about [combat experiences].  
He retired from the United States Postal Service after 17 
years because of stress.  His last position was 
transportation specialist - a staff position.  He was having 
more trouble maintaining control of his body and emotions.  
He seldom had a full night's sleep.  He wakes and has 
difficulty resuming sleep.  He is security conscious.  He did 
not receive a disability retirement from the United States 
Postal Service.  

The July 1995 VA post-traumatic stress disorder examination 
reflects that the claims file was reviewed with attention to 
the earlier compensation and pension examination of September 
1994.  The examiner noted that the PTSD stressors have been 
previously well documented.  He had extensive combat in both 
Korea and Vietnam.  He initially denied and minimized drug 
and alcohol problems.  However, he later related that in the 
past few months, he has been drinking four or five beers on a 
daily occasion.  The veteran reported that he knew he did not 
need it, but felt the need to have one.  He admitted to 
tolerating a pint of liquor per drinking occasion.  His wife 
has voiced concerns about his excessive drinking.  He 
continues to medicate with Zoloft prescribed by his family 
practitioner.  The veteran reported that the Zoloft takes the 
edge off his anger.  Counseling had been recommended 
previously but the veteran stated that he felt that 
counseling would only stir up old memories and he declined 
this prior recommendation. 

The examiner noted that the veteran's work record was 
reviewed in detail.  After the military, he worked for the 
United States Postal Service for 17 years.  The veteran 
reported having had a great deal of difficulty working with 
his fellow workers.  He could not take all the "crap."  He 
was not very effective and alienated people.  He felt many of 
his workers were draft evaders.  He used his vacation and 
sick leave in order to relieve work-related anger.  Finally, 
he just could not take it anymore and took an early 
retirement.  The veteran had some angina that was treated 
with angioplasty and medication.  He enjoyed traveling and 
recently returned from Germany with his wife to visit her 
family.  He did yard work and gardening.  He enjoyed working 
on older cars.  He and his wife both showed cars.  He is a 
member of a car club.  The veteran reported having irritated 
many people in the car club.  He tended to isolate other than 
his club activities.  He enjoyed reading.  He can concentrate 
and recall what he has read.  

The mental status examination revealed that the veteran 
appeared much the same as he did at his earlier examination.  
He continued to have a full spectrum of post-traumatic stress 
disorder symptoms including intrusive thoughts, avoidance 
phenomena, and some emotional numbing and sleep problems.  He 
has problems with prolonged latency and frequent awakening.  
By his own estimation, he has about four or five nightmares 
every one to two months.  Anger continued to be a problem 
with him and it had been a problem in the past at work.  The 
veteran reported that although his wife is tolerant, his 
earlier anger problems caused emotional distancing between 
him and his three children.  In the past, he had verbal 
outbursts at his wife but these have stopped since taking 
Zoloft.  His daughter drinks excessively.  He has a strong 
startle response and hypervigilance.  The veteran reported 
emotional lability with brief periods of depression, anxiety, 
and anger.  The examiner noted that the veteran was oriented 
in all spheres and did not show evidence of a thought 
disorder or organic impairment at that time.  The pertinent 
diagnoses reflect: Axis I: post-traumatic stress disorder and 
alcohol dependence; Axis III: history of angina, treated by 
angioplasty and medication; Axis IV: stressors - problems 
related to combat; and Axis V: GAF 60, currently.  The 
highest GAF in the past year was 60.  The summary reflects 
that on review of the work record, the veteran reported 
taking an early retirement because of anger problems at work.  
He used his sick leave and vacation in order to help control 
his anger.  In retirement, he is active in gardening and 
showing cars but still has interpersonal problems and 
isolates himself.  The examiner noted that the veteran 
appeared to have moderate occupational and social impairment 
due to post-traumatic stress disorder.  

The July 1997 VA cystitis, bladder, bladder injury, prostate, 
surgical residuals examination reflects that the veteran was 
employed as a guard in a guardhouse.  

The April 1998 VA post-traumatic stress disorder examination 
reflects that the medical and claims files were the sources 
of information.  The examiner noted that the veteran was 
previously evaluated as having mild PTSD as it had no 
negative impact on his occupational performance, and minimal 
impact on his social life and adjustment in 1994.  In 1995, 
the veteran was evaluated and diagnosed as having PTSD with 
alcohol dependence and this time with a different story 
indicating the veteran left his job with the United States 
Postal Service in part due to problems with anger on the job.  
The veteran avoided all eye contact through the course of the 
interview.  The examiner noted that the veteran's only 
disciplinary action in service was going AWOL for 25 days in 
1956.  After service, he went to work for the United States 
Postal Service.  He was promoted and moved from Idaho to 
Washington in 1983.  He stayed in that position until he 
retired in 1994.  He was planning to retire.  Just prior to 
his retirement, he began having some difficulties with one of 
his colleagues.  The veteran reported that he generally got 
along very well with his colleagues in the post office in 
both locations.  One year after leaving the post office, the 
veteran was hired as a security officer; a site supervisor 
for an electrical plant that has not been made operational.  
He has worked in that capacity since December of 1995.  The 
veteran works about 32 hours a week and claims the job is 
going well and he has been quite successful in this position.  
He is generally alone during his shift and has minimal 
contact with other individuals.  

In brief, the comprehensive PTSD examination reflects that 
during the course of his service with the U.S. Postal 
Service, the veteran encountered problems with working with 
people.  He had great difficulties tolerating the petty 
problems and complaints of individuals.  He believed "many of 
these people were probably draft dodgers who were against 
veterans."  He would often have problems with anger 
outbursts when interacting with these individuals and had 
difficulties interacting with contractors also.  He sees 
things as very "black and white" and often had difficulties 
maintaining anger control.  The veteran consumes 2-3 beers on 
weekends.  He reports no history of drug use or abuse.  He 
began drinking alcohol heavily and regularly at the age of 18 
and continued until he was placed on Prozac in 1988.  He 
greatly liked alcohol, but disliked the idea that he had 
become a drunk like his Dad.  He has decreased the 
consumption of alcohol since 1988 but was vague regarding his 
current consumption.  Alcohol consumption has caused him some 
difficulties including automobile accidents and verbal 
altercations.  The veteran reports no history of physical 
violence.  

The veteran married his wife in 1958 and the relationship is 
"bumpy."  The veteran and his wife have three children, two 
boys and one girl, ages 38, 35, and 25.  All children live 
locally and visit the veteran two to three times per month.  
The veteran has three granddaughters, one of whom he reports 
he raised until the age of eight, as his daughter, the mother 
of the child, had been having problems with alcohol.  The 
veteran reports feeling very close to this granddaughter and 
greatly enjoys her visits.  The veteran noted that his wife 
was his only friend and that he did not let people get close 
to him.  He reported that his wife's friends do not visit the 
house and that he usually declines invitations to social 
events.  He spends his time reading.  He particularly enjoys 
spy novels, watching videos, working on cars, and working in 
the yard.  He enjoys working with wood and occasionally 
engaging in fishing and camping trips with his family.  The 
veteran and his wife are purchasing their residence.  

The veteran was casually dressed and appropriately groomed.  
He made minimal eye contact throughout the interview.  He was 
cooperative.  His speech was of normal rate and rhythm.  The 
veteran reported his mood to be depressed.  He endorsed some 
anadonia (sic), low energy, and variable appetite.  His 
observed affect was consistent with the veteran's report.  He 
was goal directed to answer questions.  There was no evidence 
of psychotic processes.  He denied suicidal ideation.  He was 
oriented to person, place and date.  He was able to abstract 
to a metaphor.  He self reports his remote memory to be 
intact as well as his recent memory.  The veteran's social 
judgment and insight were noted to be good.  The veteran 
medicated with Zoloft for depression since 1994.  The veteran 
reported that the medication was somewhat helpful in 
attenuating the symptoms of depression and regulating his 
mood.  He has not received formal treatment for post-
traumatic stress disorder and does not wish to be in a 
situation where he needs to talk about his traumas.  

The veteran experiences recurrent intrusive, distressing 
recollections of his military traumas.  He is usually able to 
put them out of his mind.  However, when he is less 
successful at suppressing the thoughts, he feels like "the 
bottom is falling out."  The veteran reports being troubled 
by recurrent distressing dreams of the events.  In 
particular, he has a recurring dream of time spent in a 
hospital in Tokyo where he witnessed wounded children.  He 
reports dreams that thematically involve returning to pick up 
ground soldiers he believes were left behind.  The veteran 
reports that his wife notes that he is often found to toss 
and turn significantly in his sleep.  Additionally, the 
veteran reports that when he is experiencing memories of his 
military traumas, he has problems with catching his breath 
and feels like he is choking.  The veteran endorsed mild 
difficulties with sleep.  He notes that he sleeps five to six 
hours per night.  

The examiner noted that the veteran endorsed efforts to avoid 
thoughts, feelings, and conversations associated with his 
military traumas.  Particularly, he avoids co-workers who are 
also veterans when they are discussing war-related 
experiences.  The veteran avoids people of Asian descent, 
crowds, and in general, has a tendency to isolate.  The 
veteran reports that since his military experiences, his 
level of socialization has decreased significantly.  He 
reports problems with feeling distant or cut off from other 
people.  The veteran endorses problems with irritability and 
at times outbursts of anger, which appear currently to be 
under better behavioral controls, possibly secondary to his 
medications.  The veteran endorses moderate levels of 
hypervigilance.  He often carries a firearm and has multiple 
alarm systems at his house.  He is often watchful of people 
and does not feel comfortable when in public and people walk 
in close proximity to he and his wife.  He is constantly 
listening for noises.  

The veteran was administered a battery of psychometric tests 
to assess psychopathology and specific symptoms of post-
traumatic stress disorder.  Instruments utilized included the 
Mississippi Scale for Combat-Related PTSD, the Combat 
Exposure Scale, the PCO, and a modified version of the 
Structured Clinical Interview for DSM-IV, PTSD Module.  By 
all measures, he scored in a manner similar to patients known 
to have post-traumatic stress disorder of a mild nature.  The 
examiner concluded that the veteran currently meets DSM-IV 
criteria for the diagnosis of post-traumatic stress disorder.  
As noted in earlier reports, it appears that his symptoms 
have not been severe enough to completely impair his ability 
to maintain his occupation and some social contacts.  
However, it is believed that the veteran suffers from mild to 
moderate severity of symptoms related to this diagnosis that 
have historically impacted his functioning in both the work 
place as well as his home.  The veteran openly discussed 
problems and some feelings of guilt associated with the 
parenting of his children, which he believes was less than 
ideal as a result of his post-traumatic stress disorder 
symptoms.  Additionally, the veteran believes that numerous 
work related difficulties, specifically interpersonal 
relationship problems characterized by anger and isolation 
are the direct impact of PTSD.  The examiner noted that the 
veteran was likely to experience an increase in his symptom 
profile if and when he discontinued working.  The examination 
report reflects Axis I diagnoses of post-traumatic stress 
disorder, chronic, mild-moderate and dysthymic mood disorder.  
The Axis IV diagnosis reflects exposure to combat.  The 
current Axis V: GAF score was 60, as indicated by moderate 
difficulties in occupational and social functioning.  


Analysis

After a comprehensive review of the clinical evidence and the 
veteran's contentions, the Board concludes that the 
symptomatology associated with the PTSD is appropriately 
rated as 30 percent disabling.  See 38 C.F.R. § 4.7 (1999).  

The evidence reveals that a private physician who related the 
veteran's symptomatology to combat experiences diagnosed the 
veteran as having PTSD.  The Board observes that the social 
and industrial survey/ mental disorders examination together 
with the PTSD examination conducted in September 1994 reflect 
that the veteran appeared to have no occupational impairment 
due to his anger and emotional distancing and that his social 
impairment was minimal due to PTSD.  This assessment was 
based on the fact that the veteran separated from service 
after 24 years and went on to work at the United States 
Postal Service for 17 years advancing to supervisor.  The 
records accounted for his service awards indicating combat; 
his problems with anger and verbal outbursts; his avoidance 
behaviors; that he medicated with Zoloft for depression; and 
that he had occasional problems in concentration and with 
hypervigilance.  The mental status examination reflects that 
he avoided eye contact and was oriented in all spheres 
without organic impairment or thought disorder.  The current 
GAF score was 70.  Based on these findings, service 
connection was granted for PTSD and a non-compensable 
evaluation was assigned.  

The Board observes that the PTSD examination conducted in 
1995 reflects that the veteran was moderately impaired by his 
PTSD symptoms.  At that time, he continued to have problems 
with anger.  He medicated with Zoloft for depression and 
reported that Zoloft took the edge off his anger.  He 
reported drinking 4-5 beers on a daily occasion because he 
felt he needed it.  He declined counseling because he felt it 
would stir up old memories.  He reported having a great deal 
of difficulty with co-workers prior to retiring from the 
United States Postal Service.  The veteran reported he took 
an early retirement because of anger problems at work.  He 
reported enjoying travel, yard work, gardening, and working 
with old cars.  He still had interpersonal problems and 
isolated himself.  As a member of a car club, he has 
irritated some of the members.  The examination reflected 
that the veteran had the full spectrum of PTSD symptoms to 
include intrusive thoughts, avoidance phenomena, some 
emotional numbing, and sleep problems.  He estimated having 
four to five nightmares every one to two months.  He had a 
strong startle response and hypervigilance.  The veteran 
reported being distrustful of people.  The examiner reported 
that the veteran displayed no evidence of a thought disorder 
or organic impairment.  The PTSD examination revealed a GAF 
score of 60 with the highest GAF in the past year being 60.  
After a review of the claims file, the examiner noted that 
the veteran appeared to have moderate occupational and social 
impairment due to PTSD.  

With few exceptions cited in the record, the clinical 
evidence to include the April 1998 PTSD examination reflects 
that the veteran is well oriented without evidence of a 
thought disorder or organic impairment; that he has a 
depressed mood; that he has intrusive thoughts, anger, and 
nightmares; avoidance behaviors; that he is hypervigilant 
with a strong startle; that he is involved with veterans 
organizations and is a member of a car club; that he has 
declined counseling; that he likes to travel; that his only 
friend is his wife and that he is very close to his 
granddaughter; and that he is employed part-time 32 hours a 
week as a security guard and has been quite successful in 
that position.  The Board also observes that the veteran had 
planned to retire at the time he began having difficulty with 
one of his colleagues in 1977 and that he generally got along 
very well with his colleagues at the United States Postal 
Service.  After a battery of psychological tests and an 
interview, the VA examiner in 1998 reported that the veteran 
suffered from mild to moderate symptoms related to his PTSD 
that impacted his functioning at work and home.  The Axis I 
diagnoses were post-traumatic stress disorder, chronic, mild-
moderate and dysthymic mood disorder.  The GAF score was 60, 
as indicated by moderate difficulties in occupational and 
social functioning.  

Turning to the veteran's GAF scores (which are a measurement 
of psychological, social, and occupational functioning on a 
continuum of mental health - illness), the Board observes 
that the scores were consistently 60 or above during the 
appeal period.  In that regard, the veteran's GAF scores 
indicate at most moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers, disturbances in 
motivation and mood) which is supported by private and VA 
treatment records together with the veteran's testimony.  See 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (3rd ed. 1987 & 4th ed. 1994) (DSM-
III & DSM-IV); see also 38 C.F.R. §§ 4.125(1996), 4.130 
(1999) (incorporating by reference the VA's adoption of DSM-
III and DSM-IV for rating purposes). 

The Board's review of the evidentiary record discloses that 
the veteran served 24 years on active duty and maintained 
long term employment with the United States Postal Service, 
duration of 17 years.  The Board acknowledges the veteran's 
contention that he retired from the United States Postal 
Service because of his problems with anger and not his health 
as reported in 1994.  However, the most recent examination 
dated in April 1998 reveals by veteran's report that he 
generally got along very well with his colleagues at the 
United States Postal Service.  The Board observes also that 
the veteran is currently working 32 hours a week, as a site 
supervisor for an electrical plant that has not been made 
operational yet.  He is generally alone during his shift, has 
minimal contact with other individuals, and has been quite 
successful.  Id.  The evidence also reflects that the veteran 
and his wife are purchasing the home in which they reside.  
While it is clear from the record that the veteran has some 
difficulty in work situations and suffers from mood 
disturbances that are treated with Zoloft, the evidence does 
not indicate that the veteran's ability to establish and 
maintain effective or favorable relationships is considerably 
impaired or that his psychoneurotic symptoms (attributed to 
the service-connected PTSD) have resulted in considerable 
industrial impairment to warrant a 50 percent evaluation 
under the old diagnostic criteria for PTSD.  See 38 C.F.R. § 
4.132, DC 9411 (1996).  

Similarly, the veteran's PTSD symptoms are not indicative of 
occupational and social impairment with reduced reliability 
and productively due to such symptoms as flattened affect, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, suicidal ideation, severe 
obsessional rituals, or the inability to keep a job to 
warrant a 50 percent disability evaluation under the revised 
diagnostic criteria.  See 38 C.F.R. § 4.130, DC 9411 (1999).  
Therefore, the Board determines that the PTSD is 
appropriately evaluated as 30 percent disabling under the old 
and revised diagnostic criteria for the period of this 
appeal.  


II. Residuals of Prostate Cancer Surgery

Essentially, the veteran contends that the residuals of his 
service-connected prostate surgery warrant a higher initial 
evaluation.  

As a preliminary matter, the Board notes that by rating 
decision dated in December 1997, the veteran was granted 
special monthly compensation for the loss of use of a 
creative organ and service connection for impotence as 
secondary to the service-connected residuals of prostate 
cancer surgery.  


Law and Regulations

As discussed previously, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities which is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When after careful consideration of all the 
evidence of record and a reasonable doubt arises regarding 
the degree of disability, such doubt shall be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (1999).  
 
 The veteran filed a claim for service connection for prostate 
cancer secondary to Agent Orange exposure in 1994.  By rating 
decision dated in October 1994, the claim was denied.  
Service connection for residuals of prostate cancer surgery 
was granted by rating decision dated in January 1997 and a 
non compensable evaluation was assigned.  The veteran 
perfected an appeal.  By rating decision in December 1997, 
the RO assigned a 10 percent evaluation under DC 7528.  See 
38 C.F.R. § 4.115(b) (1999).  Based on the fact that the 10 
percent disability rating is the result of the initial rating 
following the grant of service connection, the Board must 
consider all evidence of record at the time of the initial 
rating following the award of service connection in January 
1997.  The Board must also consider whether staged ratings 
are applicable for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31 (1999).
 
 The veteran's service-connected residuals of prostate cancer 
surgery are rated in accordance with the provisions of 38 
C.F.R. § 4.115b -- diagnoses of the genitourinary system.  
Malignant neoplasms of the genitourinary system (i.e., 
prostate cancer) warrant a 100 percent evaluation.  Following 
the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of Section 3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant, under 38 C.F.R. § 4.115a.  See 38 
C.F.R. § 4.115b, DC 7528 (1999).  
 
Under DC 7527, prostate gland injuries, infections, 
hypertrophy, postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant, under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 
4.115b.  

In that regard, section 4.115a - dysfunctions of the 
genitourinary system provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability related to renal 
and voiding dysfunction.  Where the diagnostic codes refer 
the decision-maker to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes.  Since the areas of dysfunction 
described below do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  

Voiding dysfunction is characterized by urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent evaluation.  Urinary frequency with a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent evaluation.  Urinary frequency characterized by a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night warrants a 10 percent 
evaluation.  

Section 4.115a also provides that renal dysfunction 
characterized by constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under DC 7101 warrants a 30 percent evaluation.  



Factual Background

The service medical records for the period from 1952 to 1977 
reflect that the veteran was circumcised in October 1968 and 
that serial reports of medical examinations reflect that the 
anus, rectum, and genitourinary system were evaluated as 
normal.  

In pertinent part, private medical records from South Hill 
Family Medicine, E. Pullen, MD, and Good Samaritan Hospital 
dated for the period of November 1988 to September 1994 
reflect that the veteran was exposed to both Agent Orange and 
Agent White as well as other possible toxic exposures during 
his time in Korea and Vietnam.  In November 1988, prostatic 
carcinoma was discovered presenting as obstructive benign 
prostate hypertrophy with bladder diverticulum.  The veteran 
was 51 years old at the time with no personal or family 
history of previous cancer or other major health problems.  
He underwent radical retropubic prostatectomy and bilateral 
pelvic lymphadenectomy with presumed surgical cure.  The 
physician noted that veteran's Agent Orange exposure could be 
associated with his carcinoma occurrence.  An August 1994 
entry reflects that the veteran was six years post 
prostatectomy for prostate cancer with no known recurrence 
and no urinary symptoms.  The genitourinary examination was 
unremarkable and the digital rectal examination was normal 
with negative hemocult and normal prostate bed.  

The September 1994 VA Agent Orange examination reflects that 
the veteran served in recently sprayed areas, but was not 
certain whether he was directly sprayed upon.  In addition to 
Agent Orange, the veteran thinks he was exposed to Agent 
White.  He was not involved in spraying or handling Agent 
Orange.  The nature of his exposures were before the leaves 
turned brown.  The veteran was no sure whether he ate food or 
drink that could have been contaminated.  He had no signs or 
symptoms of any illness while in Vietnam.  On examination, 
the genitalia was normal.  The rectum was negative.  The 
stool was hemocult negative.  The prostate was absent, but he 
had somewhat of a ridge, probably the inferior margin of 
where the prostate used to be.  The examiner believed it was 
not prostate [tissue].  The examiner noted that the veteran 
did have neoplasia of the prostate, which was excised in 
1988.  There was no evidence of neoplasia in the veteran's 
family.  In relevant part, the diagnosis reflects history of 
Agent Orange exposure and carcinoma of the prostate.  

The July 1997 VA cystitis, bladder, bladder injury, prostate, 
surgical residuals examination reflects that the veteran was 
employed as a guard in a guardhouse.  The veteran underwent a 
prostatectomy in December 1988 for adenocarcinoma of the 
prostate without evidence of spread.  He had no other 
treatment other than the prostatectomy.  The veteran reported 
that a bone scan was negative.  He has impotence, which 
started in 1988 at the time of the prostatectomy.  He has not 
had intercourse since that time.  A prosthesis was suggested 
but he refused it.  He had nocturia times six prior to the 
surgery.  The nocturia is reduced to an average of two times 
every night.  He denies incontinence.  The veteran is aware 
of no other significant side effects.  He medicates with 
Cardizem, Zoloft, ASA, nitroglycerin, multivitamins, and 
Ibuprofen.  The veteran is currently on the Agent Orange 
registry; he was exposed to Agent Orange.  In relevant part, 
the assessment reflects Agent Orange exposure and 
adenocarcinoma of the prostate, resected in 1988.  


Analysis

After a comprehensive review of the clinical evidence and the 
veteran's contentions, the Board concludes that the 
symptomatology associated with the residuals of the prostate 
cancer surgery are appropriately rated as 10 percent 
disabling.  See 38 C.F.R. § 4.7 (1999).  The evidence clearly 
establishes that the veteran underwent a radical retropubic 
prostatectomy in 1988 and has had no known recurrence and 
limited urinary symptoms.  The most recent VA examination 
dated in 1997 reflects that a bone scan was negative and that 
he has had no other treatment other than the prostatectomy.  
The residuals of the prostate cancer surgery, other than the 
service-connected impotence, are limited to nocturia - 
awakening at least two times during the night to void.  The 
veteran denied incontinence. 

As the residuals of the prostate surgery are not indicative 
of continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day; or, urinary frequency with a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night, a 20 percent evaluation 
is not warranted.  Further, the record provides no indication 
of constant albumin or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101 to warrant a 30 percent evaluation.  See 38 C.F.R. § 
4.115a.  Thus, the residuals of prostate cancer surgery, 
other than impotence, are appropriately evaluated as 10 
percent disabling under DC 7528 for the period of this 
appeal.  See 38 C.F.R. § 4.115b.  


III. Other considerations

As the preponderance of the evidence is against disability 
evaluations in excess of 30 percent for PTSD and 10 percent 
for residuals of prostate cancer surgery, the benefit of the 
doubt provision is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  The veteran has not presented a 
disability picture marked by frequent hospitalizations 
attributed to the PTSD or to the residuals of the prostate 
cancer surgery.  Thus, the record does not present an 
exceptional case where the 30 percent evaluation for the PTSD 
or the 10 percent evaluation for the residuals of the 
prostate surgery is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  In sum, the Schedule for Rating Disabilities 
is shown to provide a fair and adequate basis for rendering a 
decision on these increased rating claims.  In the absence of 
an exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD) is denied.  

An initial evaluation in excess of 10 percent for residuals 
of prostate cancer surgery is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 
- 26 -


- 1 -


